Detailed Action

1.	This Office Action is responsive to the Application 17/027,261 filed 09/21/2020.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 09/21/2020 and 10/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer

4.	The terminal disclaimer filed on 07/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary

5.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

6.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Travis H. Dubose (Reg. No. 74,629), on July 29th, 2021.

Examiner’s Amendment

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.	Please amend the claims as below:


Claim 1. (Currently amended) A computing system, comprising:
a processor; and
a memory, accessible by the processor and storing instructions that, when executed by the processor, cause the processor to perform operations comprising:
accessing, using a master userid, a particular remote service of a plurality of remote services, wherein the particular remote service is hosted outside of a managed network in which the computing system is disposed;
receiving, from the particular remote service:
a list of userids that are registered to the managed network and that are configured to use the particular remote service; and
access data representing use of the particular remote service by the userids;
determining, from the access data, most-recent access times of each of the userids, wherein the most-recent access times respectively define when the userids were last used to access the particular remote service;
identifying one or more of the userids having respective most-recent access times that are outside a threshold period of time; [[and]]
generating a graphical user interface (GUI) identifying the one or more userids; and
receiving, via the GUI, a command to remove at least one of the one or more userids from the particular remote service. 

 

Claim 12. (Currently amended) A computer-implemented method comprising:
accessing, by a computing system, using a master userid, a particular remote service of a plurality of remote services, wherein the particular remote service is hosted outside of a managed network in which the computing system is disposed;
receiving, from the particular remote service:
a list of userids that are registered to the managed network and that are configured to use the particular remote service; and
access data representing use of the particular remote service by the userids;
determining, from the access data, most-recent access times of each of the userids, wherein the most-recent access times respectively define when the userids were last used to access the particular remote service;
identifying one or more of the userids having respective most-recent access times that are outside a threshold period of time; [[and]]
generating a graphical user interface (GUI) identifying the one or more userids; and
receiving, via the GUI, a command to remove at least one of the one or more userids from the particular remote service.  


Claim 17. (Currently amended) A non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising:
accessing, using a master userid, a particular remote service of a plurality of remote services, wherein the particular remote service is hosted outside of a managed network in which the computing system is disposed;
receiving, from the particular remote service:
a list of userids that are registered to the managed network and that are configured to use the particular remote service; and
access data representing use of the particular remote service by the userids;
determining, from the access data, most-recent access times of each of the userids, wherein the most-recent access times respectively define when the userids were last used to access the particular remote service;
identifying one or more of the userids having respective most-recent access times that are outside a threshold period of time; [[and]]
generating a graphical user interface (GUI) identifying the one or more userids; and
receiving, via the GUI, a command to remove at least one of the one or more userids from the particular remote service.  


9.	Claims 1-20 are allowed.

10.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
 using a master userid, a particular remote service of a plurality of remote services, wherein the particular remote service is hosted outside of a managed network in which the computing system is disposed; receiving, from the particular remote service: a list of userids that are registered to the managed network and that are configured to use the particular remote service; and access data representing use of the particular remote service by the userids; determining, from the access data, most-recent access times of each of the userids, wherein the most-recent access times respectively define when the userids were last used to access the particular remote service; identifying one or more of the userids having respective most-recent access times that are outside a threshold period of time; generating a graphical user interface (GUI) identifying the one or more userids; and receiving, via the GUI, a command to remove at least one of the one or more userids from the particular remote service, as set forth in the independent claims 1, 12 and 17.  


11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441